SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

879
KAH 10-00962
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
CHRIS APPLEWHITE, PETITIONER-APPELLANT,

                      V                                             ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


KATHLEEN WALSH INFANTI, WEEDSPORT, FOR PETITIONER-APPELLANT.

CHRIS APPLEWHITE, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Cayuga County (Mark H. Fandrich, A.J.), entered March
4, 2010 in a habeas corpus proceeding. The judgment denied the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court